Citation Nr: 0511522	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida, which denied 
entitlement to the benefits sought on appeal.  The appellant 
voiced disagreement in June 1999 and a statement of the case 
(SOC) was issued in May 2000.  The appellant perfected her 
appeal the following month. 


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims has been developed.

2.  The veteran incurred nicotine dependence while he was in 
service, and his chronic nicotine use resulted in his death 
due to emphysema and cor pulmonale.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1997).

2.  Emphysema and cor pulmonale was the result of the 
veteran's service-connected nicotine dependence; service 
connection is warranted for the veteran's cause of death.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.312 (2004). 

3.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code, is established.  38 
C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  The determination of 
the merits of the claim must be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Board notes that evidence supporting 
a claim or being in relative equipoise is more than evidence 
that merely suggests a possible outcome.  Instead, there must 
be at least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2004).  
A contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (c)(1) (2004).

In addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2004).

Prior to his death, the veteran was service connected for a 
psychiatric disability, characterized as psychoneurosis, 
anxiety state.  His service-connected disability was 
evaluated as 50 percent disabling, effective since his 
discharge from active duty in November 1945.  The original 
death certificate lists the cause of the veteran's death in 
July 1997 as emphysema as a consequence of cor pulmonale.  

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2004).  With 
respect to the appellant's specific contentions, it must be 
observed that legislation enacted in 1998 prohibits service 
connection for a disability first manifested after service 
(or after an applicable presumptive period) on the basis that 
it resulted from disease attributable to the use of tobacco 
products by a veteran during service.  38 U.S.C.A. § 1103 
(West 2002).  Nevertheless, this statute only applies to 
claims filed after June 9, 1998.  As the instant claim was 
filed in April 1998, this claim must be considered under the 
law that existed prior to June 9, 1998.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated during service. 38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that, "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Where a claimant 
can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established for the lung cancer, without reference to section 
3.310(a).  On the other hand, where the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then becomes 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence and resulting disability 
or death may be service connected on that basis pursuant to 
section 3.310(a).  See VAOPGCPREC 19-97 (May 13, 1997).

In the instant case, the June 2000 substantive appeal 
reflects that the appellant asserts that the veteran started 
smoking while in service and never stopped.  His service 
medical records do in fact show that the veteran smoked while 
in service.  An August 1945 hospital admission record 
indicates the veteran smoked one and a half packs of tobacco 
a day.  A May 2000 private medical opinion indicates that the 
veteran had a history of heavy smoking and that the veteran 
started in service.  The September 2004 VA examination report 
also notes the veteran's prolonged tobacco abuse.  In these 
circumstances, and with resolution of every reasonable doubt 
in the appellant's favor, the Board concludes that the 
competent evidence of record shows that the veteran developed 
nicotine dependence in service.  

Further, private medical evidence of record suggests a link 
between the veteran's smoking and his cause of death.  
Likewise, a VA physician, in August 2004 indicated that it 
was likely that the veteran's chronic nicotine use led to the 
veteran's ultimate demise from emphysema and cor pulmonale.  
As the competent medical evidence of record links the 
veteran's cause of death to his nicotine dependence, which 
began while he was in service, the Board concludes that the 
weight of the evidence supports service-connecting the cause 
of the veteran's death and the appellant's appeal succeeds.
 
For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a) (2003).  In this 
case, as service connection for the cause of the veteran's 
death is warranted, the Board finds that the appellant has 
met the conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code.

As the issues on appeal have been resolved in the appellant's 
favor, the Board will dispense with addressing the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is established


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


